TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-04-00195-CR




                                     David Mills, Appellant

                                                v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. 3013490, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               David Mills seeks to appeal from a judgment of conviction for assault. Sentence was

suspended on November 14, 2003. There was no motion for new trial. The deadline for perfecting

appeal was therefore December 15, 2003. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed

on February 9, 2004. Under the circumstances, we lack jurisdiction to dispose of the purported

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.

1996).
              The appeal is dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: April 22, 2004

Do Not Publish




                                               2